DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on June 02, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 	
Active region (20) (see paragraph [0024]),
Mesa structure (30) (see paragraphs [0026 and 0028]),
Vertical edge (31) (see paragraph [0028]), 
Elliptical oxide aperture (24E) (see paragraph [0030]), and 
As-fabricated oxide aperture or oxide aperture (24-1) (see paragraphs [0032 – 0034]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Appropriated corrections are required. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Figure 4 and 5, Character 26E.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriated correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102102(a)(1) as being anticipated by Tanabe et al. (US 2007/0091965, , applicant submitted in the IDS filed on June 02, 2022).


 
    PNG
    media_image1.png
    189
    170
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    137
    147
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    179
    141
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    317
    334
    media_image4.png
    Greyscale


Regarding claim 1, Tanabe disclose a vertical cavity surface emitting laser (VCSEL) (see Abstract) comprising: 
a substrate (see paragraphs [0017 – 0019]) having a top major surface (see Figure 8); 
a first distributed Bragg reflector (DBR) (see Abstract and paragraphs [0017 – 0019]) formed on the top major surface of the substrate (paragraphs [0017 – 0019]), the first distributed Bragg reflector comprising a stack of layers of alternating refractive index value (Tanabe do not explicitly disclose the first DBRs comprising a stack of layers of alternating refractive index value.  However, it was shown above that Tanabe teach on the Abstract and paragraphs [0017 – 0019] a VCSEL device including a DBR, for the DBRs to work correctly they need to be composed of a stack of layers of alternating refractive index to work properly and in this way the VCSEL works properly too.  These features are implicitly taught each of the first DBRs comprising a stack of layers of alternating refractive index value as is claimed.); 
a second DBR disposed over the first DBR and comprising a stack of layers of alternating refractive index (Tanabe do not explicitly disclose each of the second DBRs comprising a stack of layers of alternating refractive index.  However, it was shown above that Tanabe teach on the Abstract and paragraphs [0017 – 0019] a VCSEL device including a DBR, for the DBRs to work correctly they need to be composed of a stack of layers of alternating refractive index to work properly and in this way the VCSEL works properly too.  These features are implicitly taught each of the second DBRs comprising a stack of layers of alternating refractive index as is claimed.), the second DBR exhibiting a corrected mesa structure (see Abstract and paragraphs [0016 – 0020, 0036 – 0047])  the mesa structure of a predetermined cross-section geometry required to create an oxide aperture of a targeted shape (see Figure 1A, Character 51 and Figure 4, Character 51C); 
an active layer (see Abstract and paragraphs [0017 – 0019]) disposed between the first DBR and the second DBR (see claim 1 and 14); and 
an aperture layer (see Figure 1A, Character 52, and Figure 4, Character 52C, the reference called “current injection area”, Abstract and paragraphs [0016 – 0019, 0036 – 0037 and 0047]) disposed within the mesa structure (see Abstract and paragraphs [0016 – 0019, 0036 – 0037 and 0047]) wherein the aperture layer (see Figure 1A, Character 52, and Figure 4, Character 52C) is formed of a composition that exhibits anisotropic oxidation (see Figures 1A – 4, Abstract and paragraphs [0016, 0020, 0036 – 0047]), the aperture layer (see Figure 1A, Character 52, and Figure 4, Character 52C) including an outer insulating boundary region (see Figure 1A – 4) coincident with sidewalls of the corrected mesa structure (see Figure 1A, Character 51 and Figure 4, Character 51C) and an inner oxide aperture (see Figure 1A – 4) of a target shape (see Figure 1A, Character 51 and Figure 4, Character 51C Abstract and paragraphs [0016, 0020, 0036 – 0047]), the target shape (see Figure 1A, Character 51 and Figure 4, Character 51C) defined by anisotropic oxidation of the aperture layer (see Figure 1A, Character 52, and Figure 4, Character 52C, Abstract and paragraphs [0016, 0020, 0036 – 0047]).

Regarding claim 2, Tanabe disclose the VCSEL is a GaAs-based VCSEL device (see paragraph [0006]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2007/0091965, applicant submitted in the IDS filed on June 02, 2022) in view of Choquette et al. (“Advance in selective wet oxidation of AlGaAs alloys”).


    PNG
    media_image5.png
    112
    105
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    106
    106
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    108
    116
    media_image7.png
    Greyscale

Regarding claim 3, Tanabe discloses the claimed invention except for the aperture layer comprises Alx(Ga1-x)As, with an aluminum content x greater than aluminum content of the remaining layers of alternating refractive index value in the corrected mesa structure.   Choquette  teaches an aperture layer comprises Alx(Ga1-x)As (see Figures 2a and 9a-9c).  However, it is well known in the art to apply and/or modify the aperture layer comprises Alx(Ga1-x)As, as discloses by Choquette in (see Figures 2a and 9a-9c, IV Oxidation Processing, B. Oxide composition effects on pages 922 – 923, 2nd – 4th full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known aperture layer comprises Alx(Ga1-x)As as suggested by Choquette to the device of Tanabe, because have a high oxidation rate, thereby achieving a circular shape of the current injection area, which accurately reflect the cylindrical shape of the mesa port, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Tanabe discloses the claimed invention except for the aluminum content x of the aperture layer is at least about 0.90.  Choquette  teaches the oxide aperture made of Al0.98Ga0.02Al or Al0.94Ga0.02Al or Al0.92Ga0.02Al.  (see Figures 2a and 9a-9c).  However, it is well known in the art to apply and/or modify the oxide aperture layer comprises aluminum content x of the aperture layer is at least about 0.90, as discloses by Choquette in (see Figures 2a and 9a-9c, IV Oxidation Processing, B. Oxide composition effects on pages 922 – 923, 2nd – 4th full paragraph).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the aluminum content x of the aperture layer is at least about 0.90 as suggested by Choquette to the device of Tanabe, because have a high oxidation rate, thereby achieving a circular shape of the current injection area, which accurately reflect the cylindrical shape of the mesa port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of aluminum content of the aperture layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the aluminum content x of the aperture layer is at least about 0.90] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the aluminum content x of the aperture layer is at least about 0.90] or upon another variable recited in a claim, the Applicant must show that the chosen [the aluminum content x of the aperture layer is at least about 0.90] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2007/0091965, applicant submitted in the IDS filed on June 02, 2022) in view of Yoshikawa (US 20110182314, applicant submitted in the IDS filed on June 02, 2022).

    PNG
    media_image8.png
    302
    199
    media_image8.png
    Greyscale


Regarding claims 5 and 6,  Tanabe disclose the mesa post has a substantially square cross-sectional shape (Abstract).
Tanabe discloses the claimed invention except for the target shape of the oxide aperture is circular.  Tanabe disclose that there is a problem in the conventional VCSEL device that oxidation of the periphery of the layer does not provide a satisfactory circular shape for the central current injection area in the current-confinement oxide layer. The shape actually obtained is roughly a square instead of a circular shape.  Tanabe teaches the solution to this problem and provides a solution to obtain a satisfactory circular shape for the central current injection area in the current confining oxide layer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the target shape of the oxide aperture is circular,  it would have been obvious a person of ordinary skill has good reason to try and pursue the known options within his or her technical grasp and have a reasonable expectation of success. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (See MPEP 2141 III (E)).
Tanabe discloses the claimed invention except for predetermined shape of the corrected mesa structure is elliptical and the target shape of the oxide aperture is selected from the group consisting of: square-shaped, rectangular-shaped, and cross-shaped.   Yoshikawa teaches a mesa structure is elliptical.  However, it is well known in the art to modify the a mesa structure is elliptical as discloses by Yoshikawa in (see Figure 1 and paragraphs [0019]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known a mesa structure is elliptical as suggested by Yoshikawa to the device of Tanabe, because has a major axis (or longitudinal direction) and a minor axis (or short direction).  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828